NUMBER 13-13-00713-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ARCTURUS CORPORATION,                                                     Appellant,

                                          v.
ESPADA OPERATING, LLC,
BENGAL ENERGY, L.P.,
LEE ROY BILLINGTON, RODNEY ROLSTON
AND MITCHELL K. MICHELSON,                                               Appellees.


                   On appeal from the 329th District Court
                        of Wharton County, Texas.


                                     ORDER
   Before Chief Justice Valdez and Justices Benavidez and Perkes
                          Order Per Curiam

      Appellant Arcturus Corporation appeals from a final judgment signed July 24,

2013. This Court abated this appeal for mediation on February 18, 2015. By letter dated

May 11, 2015, the parties informed this Court that they had selected a mediator but had
been unable to schedule the mediation. There has been no activity in this appeal since

that date.

      Accordingly, this appeal shall continue in abatement for the purposes of mediation

for sixty more days from the date of this order. Appellant shall file either a motion for

reinstatement of the appeal or a motion to dismiss the appeal prior to the expiration of this

period of time.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
18th day of August, 2015.




                                             2